
	
		I
		112th CONGRESS
		1st Session
		H. R. 3067
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2011
			Ms. Bass of
			 California (for herself, Mr. Bass of New
			 Hampshire, Ms. Hanabusa,
			 Mr. Scalise,
			 Ms. Moore,
			 Mrs. Capito, and
			 Ms. DeLauro) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide for the establishment of a Commission to
		  Accelerate the End of Breast Cancer.
	
	
		1.Short titleThis Act may be cited as the
			 Accelerating the End of Breast Cancer
			 Act of 2011.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				Sec. 4. Establishment.
				Sec. 5. Mission; duties.
				Sec. 6. Membership.
				Sec. 7. Chairperson and commissioners.
				Sec. 8. Coordination and nonduplication.
				Sec. 9. Evaluation of the commission.
				Sec. 10. Termination.
			
		3.FindingsThe Congress finds the following:
			(1)In the United
			 States, the chance of a woman developing breast cancer during her lifetime has
			 increased from 1 in 11 in 1975 to 1 in 8 today.
			(2)Worldwide, breast
			 cancer is the most frequently diagnosed cancer in women with 1.3 million cases
			 each year and the leading cause of cancer death with more than 500,000 women
			 dying from the disease in 2010.
			(3)More than 90
			 percent of deaths from breast cancer are caused by metastasis, when breast
			 cancer has spread to other organs or bone.
			(4)The National
			 Cancer Institute estimated that breast cancer care in the United States cost
			 $16.5 billion in 2009 and cost the Nation $12.1 billion in lost
			 productivity.
			(5)Very little has improved in terms of breast
			 cancer incidence, morbidity, and mortality rates over the past 40 years.
			4.EstablishmentThe President shall establish a commission
			 to be known as the Commission to Accelerate the End of Breast Cancer (in this
			 Act referred to as the the Commission).
		5.Mission;
			 duties
			(a)MissionThe mission of the Commission shall be to
			 help end breast cancer by January 1, 2020.
			(b)DutiesThe Commission shall—
				(1)identify
			 opportunities and ideas within government and the private sector that are key
			 components in achieving the end of breast cancer and which have been
			 overlooked, yet are ripe for collaboration and investment, and
				(2)recommend projects
			 to leverage such opportunities and ideas in the areas of—
					(A)the primary
			 prevention of breast cancer; and
					(B)the causes and
			 prevention of breast cancer metastasis.
					(c)MeansIn
			 carrying out the duties described in subsection (b), the Commission
			 shall—
				(1)identify
			 revolutionary opportunities and ideas in fundamental and applied sciences and
			 epidemiology with a focus on ending breast cancer;
				(2)identify timely
			 opportunities and scientific discoveries which can be turned into real world
			 strategies to prevent breast cancer and prevent breast cancer metastasis and
			 deaths;
				(3)promote ideas that
			 are intellectually compelling, innovative, and imaginative;
				(4)accelerate
			 potential transformational scientific advances—
					(A)not being
			 prioritized within the Federal Government, but which can help to achieve the
			 mission described in subsection (a); and
					(B)unlikely to be
			 achieved by the private sector due to technical and financial
			 uncertainty;
					(5)identify
			 promising, underdeveloped areas of research that would benefit from a cluster
			 of government, industry, and academia forming innovation communities to rapidly
			 advance knowledge into practice, while creating new opportunities for job
			 creation and advancement;
				(6)identify
			 opportunities for transdisciplinary cross-cutting collaborations; and
				(7)identify
			 opportunities for seed grants to leverage identified opportunities and
			 ideas.
				(d)Strategic
			 visionNot later than 6 months after the appointment of the
			 initial members of the Commission, the Commission shall submit to the President
			 and the relevant authorizing and appropriations committees of the Congress a
			 description of the Commission’s strategic vision for making progress in
			 achieving the mission described in subsection (a) by January 1, 2020.
			(e)Annual
			 reportsThe Commission shall
			 submit an annual report to the President, the Congress, and the public
			 describing the Commission’s activities under this section, including its
			 progress in achieving the mission described in subsection (a).
			6.Membership
			(a)Number;
			 appointmentThe Commission
			 shall be composed of not more than 10 members, of which—
				(1)not more than 8
			 shall be appointed by the President;
				(2)1 shall be appointed by the Speaker of the
			 House of Representatives; and
				(3)1
			 shall be appointed by the majority leader of the Senate.
				(b)Composition
				(1)In
			 generalEach member of the Commission shall be appointed to
			 represent one of the following 3 categories:
					(A)Representatives of
			 varied disciplines within the biomedical research field.
					(B)Representatives of
			 varied disciplines outside of the biomedical research field.
					(C)Educated patient
			 advocates, meaning individuals who—
						(i)represent a
			 patient-led, patient-centered organization with a patient constituency;
						(ii)have been
			 personally affected by breast cancer; and
						(iii)are trained,
			 knowledgeable, and prepared to participate in the decisionmaking process of
			 science and medicine.
						(2)Representation
			 of membership categoriesOf the members of the Commission—
					(A)at least 1 but not
			 more than 3 shall be appointed to represent the category described in paragraph
			 (1)(A);
					(B)at least 1 but not
			 more than 3 shall be appointed to represent the category described in paragraph
			 (1)(B); and
					(C)at least 2 but not
			 more than 4 shall be appointed to represent the category described in paragraph
			 (1)(C).
					(c)Initial
			 membersThe initial members of the Commission shall be appointed
			 not later than 60 days after the date of the enactment of this Act.
			(d)Terms
				(1)In
			 generalEach member of the Commission shall be appointed for a
			 term of 3 years and may be reappointed.
				(2)VacanciesAny member of the Commission appointed to
			 fill a vacancy occurring before the expiration of the term for which the
			 member’s predecessor was appointed shall be appointed only for the remainder of
			 that term. A member may serve after the expiration of that member’s term until
			 a successor has taken office. A vacancy in the Commission shall be filled in
			 the manner in which the original appointment was made.
				(e)QuorumThree members of the Commission shall
			 constitute a quorum.
			7.Chairperson and
			 commissioners
			(a)Chairperson
				(1)DesignationOf
			 the members of the Commission appointed under section 6(a), the President shall
			 at the time of appointment, designate one to serve as Chairperson of the
			 Commission.
				(2)QualificationsThe
			 Chairperson shall be an individual who, by reason of professional background
			 and experience, is especially qualified to manage areas of study pertaining to
			 ending breast cancer by January 1, 2020.
				(3)ResponsibilitiesThe
			 responsibilities of the Chairperson shall include—
					(A)approving all new
			 study projects and areas of study of the Commission based on innovation,
			 impact, and scientific and technical merit;
					(B)developing
			 criteria (including milestones) for assessing, and overseeing assessment of,
			 the success of the study projects and areas of study of the Commission;
					(C)identifying
			 opportunities for seed grants and other funding through awards, prizes, grants,
			 and contracts to achieve the mission described in section 5(a); and
					(D)terminating study
			 projects and areas of study of the Commission that are not achieving the
			 mission described in section 5(a).
					(b)Commissioners
				(1)In
			 generalThe Chairperson of the Commission may appoint members of
			 the Commission to oversee one or more areas of study of the Commission.
				(2)ResponsibilitiesA
			 member appointed under paragraph (1) shall, with respect to one or more areas
			 of study, be responsible for—
					(A)recommending novel
			 proposals, projects, and collaborations based on scientific and technical merit
			 to achieve the mission described in section 5(a) with a focus on strategies for
			 the primary prevention of breast cancer, and methods to prevent breast cancer
			 metastasis;
					(B)identifying ideas
			 and opportunities to achieve the mission described in section 5(a) that are
			 intellectually compelling, innovative, and imaginative, including such ideas
			 and opportunities not being prioritized for breast cancer relevance within
			 Federal agencies or programs or the private sector;
					(C)working with other
			 relevant Federal agencies to identify areas of concurrent interests in order to
			 maximize Federal investment and stimulate collaborative projects;
					(D)identifying
			 opportunities for transdisciplinary, cross-cutting collaborations; and
					(E)monitoring the
			 progress of study projects and areas of study and recommending restructure or
			 termination.
					8.Coordination and
			 nonduplicationTo the maximum
			 extent practicable, the Commission shall ensure that the activities of the
			 Commission are coordinated with, and do not duplicate the efforts of, programs
			 and laboratories of other government agencies.
		9.Evaluation of the
			 commission
			(a)In
			 generalThe President shall
			 seek to enter into an agreement with the Institute of Medicine of the National
			 Academy of Sciences under which the Institute, after the Commission has been in
			 operation for 3 years, completes an evaluation of how well the Commission is
			 making progress towards achieving the mission described in section 5(a).
			(b)InclusionsThe
			 evaluation under subsection (a) shall include—
				(1)a
			 recommendation on whether the Commission should be continued or terminated;
			 and
				(2)a
			 description of lessons learned from operation of the Commission.
				(c)AvailabilityOn
			 completion of the evaluation under subsection (a), the Commission shall make
			 the evaluation available to the Congress and the public.
			10.TerminationThe Commission shall terminate on June 1,
			 2020.
		
